Citation Nr: 1445507	
Decision Date: 10/15/14    Archive Date: 10/22/14

DOCKET NO.  09-23 384A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for a left hip disability, and if so, whether service connection is warranted.  

2.  Entitlement to service connection for a variously diagnosed psychiatric disorder, to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant & Spouse


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1986 to November 1992.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision by the St. Petersburg, Florida Department of Veterans Affairs (VA) Regional Office (RO).   

The issue of entitlement to service connection for asthma has been raised by the record in January 2014 correspondence, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The issues of entitlement to service connection for a left hip disability and a variously diagnosed psychiatric disorder are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  An unappealed December 1993 rating decision denied service connection for a left hip disability, based essentially on a finding there was no evidence of a left hip disability in service, or evidence of a left hip disability related to her active service.  

2.  Evidence received since the December 1993 rating decision, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim for a left hip disability, and raises a reasonable possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  The December 1993 rating decision denying the claim for service connection for a left hip disability is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104 (2013).  

2.  New and material evidence has been received to reopen the claim of service connection for a left hip disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board grants reopening of the new and material evidence claim, and remands the claim for further development.  As such, no discussion of VA's duty to notify and assist is necessary regarding this claim.  

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105.  However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108.  

"New" evidence means existing evidence not previously submitted to agency decisionmakers.  "Material" evidence means existing evidence that, by itself or    when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is "new and material," the credibility of the new evidence must be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted  by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273 (1996).  

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 121 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead one should ask whether the evidence could reasonably substantiate the claim to be reopened, either by triggering VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  

Historically, a December 1993 rating decision (with notice provided in February 1994) denied the Veteran's claim for service connection for a left hip disability, essentially based on a finding that there was no evidence of a left hip disability in service, and there was no evidence of a left hip disability related to her active service.  Post-service evidence in the record at the time included an October 1993 rating decision that noted the Veteran's complaint of left hip pain, but no underlying disability.  The Veteran did not appeal this matter, and no additional evidence pertinent to the issue was associated with the claims file within the appeal period.  See 38 C.F.R. § 3.156(b); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  Accordingly, the December 1993 decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.200, 20.202, 20.1103.  The instant claim for service connection for a left hip disability was received in January 2007.  

Since the December 1993 rating decision, the Veteran submitted additional evidence, including Gulf Coast Orthopaedic Specialists treatment records, noting the Veteran's complaint of left hip pain since service (and a motor vehicle accident in July 1990), and diagnosing the Veteran with chronic left trochanteric bursitis.  This evidence is new, in that it was not previously of record at the time of the December 1993 rating decision.  Additionally, the newly submitted evidence is not cumulative or redundant of evidence already of record.  Further, such evidence is presumed credible for the limited purpose of reopening the previously disallowed claim.  Justus v. Principi, 3 Vet. App. 510 (1992).  Given the standard set forth in Shade, outlined above, the Board finds that the additional evidence is new and material within the meaning of 38 C.F.R. § 3.156, warranting reopening of the claim of service connection for a left hip disability.  


ORDER

New and material evidence having been received, the claim for service connection for a left hip disability is reopened, and to this extent only, the appeal is granted.  


REMAND

After a review of the claims file, the Board finds that the matters of entitlement to service connection for a left hip disability and service connection for a variously diagnosed psychiatric disorder must be remanded for additional development.  

In regards to the claim for service connection for a left hip disability, the Board notes that the Veteran's service treatment records show she was involved in a  motor vehicle accident in July 1990, and primarily complained of chronic back pain.  However, on multiple occasions, the Veteran complained of left hip pain.  Notably, an August 1991 Pensacola Naval Hospital orthopedic clinic treatment record noted her complaint of back and leg pain following the motor vehicle accident, and it was specifically indicated that the complaint of leg pain was actually hip pain.  On August 1992 separation report of medical history, it was noted that the motor vehicle accident resulted in back and hip injury.  Post-service evidence includes Gulf Coast Orthopaedic Specialists treatment records noting her complaints of left hip pain, and a diagnosis of chronic left trochanteric bursitis.  In light of the evidence, the Board finds that a VA examination is necessary regarding the claim for a left hip disability.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Regarding the claim of service connection for an acquired psychiatric disorder (to include PTSD), the Board finds that further evidentiary development is warranted before the claim may be adjudicated.  The Veteran alleges that her PTSD is due to several stressors during active service, to include her fear of the hostile environment in Panama while stationed there from June 1988 to September 1989.  Specifically, she has stated that while stationed in Panama, the political climate surrounding the leadership of Manuel Noriega had become very tense, and that some soldiers had been kidnapped and killed, such that they were at one point restricted to the base for safety purposes.  See, e.g., January 2011 correspondence.  

Service connection for PTSD requires: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link, or causal nexus, between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f).  Where the veteran did not engage in combat with the enemy, or the claimed stressors are not related to combat, then the veteran's testimony alone is not sufficient to establish the occurrence of the claimed stressors, and her testimony must be corroborated by credible supporting evidence.  Cohen v. Brown, 10 Vet. App. 128 (1997).  Effective July 12, 2010, during the pendency of this appeal, VA amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standards for establishing the required in-service stressor, and specifically based on a stressor claimed by a veteran related to the veteran's fear of hostile military or terrorist activity.  

However, it is not clear whether the Veteran's service during peacetime is consistent with the hostile military environment envisioned by the revised regulations.  Accordingly, an attempt to verify her reports of hostile tensions in Panama during her service there is warranted. 

Finally, any outstanding pertinent VA treatment records should be associated with the Veteran's claims folder.  See 38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1. Send the Veteran an appropriate notice letter addressing the information and evidence necessary to substantiate a claim for service connection for her left hip as secondary to her back disability.  

2.  Ask the Veteran to provide the names and addresses of all medical care providers who have treated her for her hip and psychiatric disorder.  After securing the necessary release, the AOJ should request any relevant records identified which are not duplicates of those already contained in the record.  In addition, obtain relevant VA treatment records dating since November 2011.  If any requested records are not available, the Veteran should be notified of such.  

3. Attempt to verify through official sources that the environment in Panama from June 1988 to September 1989 is one that could be characterized as hostile, to include evidence of U.S. soldiers being kidnapped and murdered.  In addition, efforts should be undertaken to determine whether there is any evidence that from June 1988 to September 1989, the Rodman Naval Station or the Howard Air Force Base had periods where U.S. military personnel were restricted to the base due to tensions in the area.  If the entire period of time cannot be searched, a search during November and December 1988, and June and July 1989 should be conducted.  All development actions undertaken should be documented in the claims folder.  

4. Provide the Veteran a VA hip examination to determine the nature of her left claimed hip disability and to obtain an opinion as to whether such is possibly related to service or her service-connected back disability.  The claims folder must be made available to and reviewed by the examiner.  All indicated studies must be performed, and all findings should be reported in detail.  

Following examination of the Veteran and review of the claims file, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the diagnosed left hip disability is related to or had its onset during service, to include the motor vehicle accident therein.  

If not related to service, the examiner should provide an opinion as to whether it is at least as likely as not that the Veteran's left hip disability was caused by her service-connected lumbar spine disability.  If not, the examiner should opine as to whether the Veteran's left hip disability was permanently worsened beyond normal progress of the condition (as opposed to temporary exacerbations of symptoms).  If the hip disability was permanently worsened beyond normal progress (aggravated), the examiner should attempt to quantify the degree of aggravation beyond the baseline level of the hip disability.  

The examiner should provide the rationale for any opinions rendered. 


5. After the above has been completed to the extent possible, and any additional development deemed necessary has been accomplished, the issues on appeal should be readjudicated.  If the benefits sought on appeal remain denied, the Veteran and her representative should be issued a supplemental statement of the case and given a reasonable opportunity to respond before the case is returned to the Board.   

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


